DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of group I, species a, claims 1-8 and 17-20 in the reply filed on 25 May 2022 is acknowledged.  The traversal is on the ground(s) that the Office has not explained how using an undescribed “second processing circuit” and/or “fuse or some other mechanism” to “determine a fault” is equivalent to performing any of the processes of group II, each of which recite, “detecting a defective one of the first and second MEMS structures from the first and second output signals by determining that the first and second output signals are uncorrelated to one another.”  Furthermore, the Applicant cannot possibly determine what, “some other [unspecified] mechanism,” might be.  Accordingly, it appears that the Office has claimed that a fuse may be used in some totally unspecified manner to determine that the first and second output signals are uncorrelated to one another, as recited by the claims of group I.  This is not found persuasive because the inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process. (MPEP § 806.05(e)).  The restriction requirement provided multiple examples for how the process of group I can be practiced by another and materially different apparatus than the one set forth in group II.  The process of group I does not require that the step of detecting a defective one of the first and second MEMS structures occurs within the processing circuit.  However, the apparatus of group II requires the, “processing circuit to be configured to [ ] detect a defective one of the first and second MEMS structures.”  Thus, a process wherein the step of detecting a defective one of the first and second MEMS structures occurs outside the processing circuit may be patentably distinct over the apparatus of group II.  One such process may be where the claimed processing circuit of group I performs any other function (e.g. signal amplification), and a second processing circuit performs the step of detecting a defective one of the first and second MEMS structures.  Configuring a defective one of the first and second MEMS structures to trip a fuse when defective may be another manner in which to perform this step outside of a processing circuit.  Alternatively, one can perform this step by hand.  Any of these rationale taken individually may satisfy the test for determining patentable distinctness.
The requirement is still deemed proper and is therefore made FINAL.
Claims 9-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected apparatus and species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 25 May 2022.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
Information disclosure statement filed 27 November 2019 has been fully considered.

Claim Objections
Claim 3 is objected to because of the following informalities:
Claim 3 recites the limitation, “to a nominal sensitivity of the MEMS sensor system prior to produce the processed output signal.”  This appears to contain a typographical error and may be corrected as, “to a nominal sensitivity of the MEMS sensor system prior to producing the processed output signal.”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4-8, and 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bilbao de Mendizabal et al. (US Patent Application Publication 2019/0107586, hereinafter Bilbao de Mendizabal ‘586).
With respect to claim 1, Bilbao de Mendizabal ‘586 teaches (FIGs. 1 and 7) a method of testing first (20A) and second (20B) microelectromechanical systems (MEMS) structures in a MEMS sensor system as claimed, the first MEMS structure being configured to produce a first output signal (“first sensor signal”) in response to a first physical stimulus, and the second MEMS structure being configured to produce a second output signal (“second sensor signal”) in response to a second physical stimulus ([0049, 0051]), the method comprising:
receiving the first (“first sensor signal”) and second (“second sensor signal”) output signals at a processing circuit (30) ([0049]); and
detecting defective one of the first (20A) and second (20B) MEMS structures from the first (“first sensor signal”) and second (“second sensor signal”) output signals by determining that the first and second output signals are uncorrelated to one another ([0050]).
With respect to claim 17, Bilbao de Mendizabal ‘586 teaches (FIGs. 1 and 7) a method of testing first (20A) and second (20B) microelectromechanical systems (MEMS) structures in a MEMS sensor system as claimed, the first MEMS structure being configured to produce a first output signal (“first sensor signal”) in response to a first physical stimulus, and the second MEMS structure being configured to produce a second output signal (“second sensor signal”) in response to a second physical stimulus ([0049, 0051]), the method comprising:
receiving the first (“first sensor signal”) and second (“second sensor signal”) output signals at a processing circuit (30) ([0049]);
detecting defective one of the first (20A) and second (20B) MEMS structures from the first (“first sensor signal”) and second (“second sensor signal”) output signals by determining that the first and second output signals are uncorrelated to one another ([0050]); and
utilizing only the first output signal (“first sensor signal”) or the second output signal (“second sensor signal”) from a non-defective one of the first (20A) and second (20B) MEMS structures to produce a processed output signal (40) when the detecting operation detects the defective one of the first and second MEMS structures (“Furthermore, by identifying the failed field sensor 20, the field-sensor device 99 can continue to operate by using the sensed signals from other field sensors 20”) ([0049-0050]).

With respect to claim 2, Bilbao de Mendizabal ‘586 teaches further comprising utilizing only the first output signal (“first sensor signal”) or the second output signal (“second sensor signal”) from a non-defective one of the first (20A) and second (20B) MEMS structures to produce a processed output signal (40) when the detecting operation detects the defective one of the first and second MEMS structures (“Furthermore, by identifying the failed field sensor 20, the field-sensor device 99 can continue to operate by using the sensed signals from other field sensors 20”) ([0049-0050]).
With respect to claim 4, Bilbao de Mendizabal ‘586 teaches wherein the detecting the defective one of the first and second MEMS structures includes: determining that one of the first (“first sensor signal”) and second (“second sensor signal”) output signals is outside of a nominal signal range (by comparison; see para. [0050, 0059]); and identifying the defective one of the first (20A) and second (20B) MEMS structures as producing the one of the first and second output signals outside of the nominal signal range ([0050, 0062]).
With respect to claim 5, Bilbao de Mendizabal ‘586 teaches further comprising determining that the other of the first (“first sensor signal”) and second (“second sensor signal”) output signals is within the nominal signal range, thereby indicating a single point failure ([0050, 0062]).
With respect to claim 6, Bilbao de Mendizabal ‘586 teaches wherein the first (20A) and second (20B) MEMS structures are redundant MEMS structures such that the first physical stimulus and the second physical stimulus are a common physical stimulus ([0050]).
With respect to claims 7 and 19, Bilbao de Mendizabal ‘586 teaches further comprising: determining that neither of the first (20A) and second (20B) MEMS structures is defective; and utilizing both of the first (“first sensor signal”) and second (“second sensor signal”) output signals from the first and second MEMS structures to produce a processed output signal (40) when neither of the first and second MEMS structures is defective (this situation occurs under normal operating circumstances when no fault is detected) ([0049]).
With respect to claims 8 and 20, Bilbao de Mendizabal ‘586 teaches wherein the method is performed at the processing circuit (30), and wherein the first (20A) and second (20B) MEMS structures and the processing circuit are included in a single MEMS sensor package (99) ([0068]).

With respect to claim 18, Bilbao de Mendizabal ‘586 teaches wherein the detecting the defective one of the first (20A) and second (20B) MEMS structures includes: determining that one of the first (“first sensor signal”) and second (“second sensor signal”) output signals is outside of a nominal signal range (by comparison; see para. [0050, 0059]); identifying the defective one of the first and second MEMS structures as producing the one of the first and second output signals outside of the nominal signal range ([0050, 0062]); and prior to utilizing only the first output signal or the second output signal from the non-defective one of the first and second MEMS structure, determining that the other one of the first and second output signals is within the nominal signal range, thereby indicating a single point failure ([0050, 0062]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Bilbao de Mendizabal ‘586 as applied to claim 2 above, and further in view of Chiaburu et al. (US Patent Application Publication 2009/0128160, hereinafter Chiaburu ‘160).
With respect to claim 3, Bilbao de Mendizabal ‘586 teaches the method as described in claim 2 above with the exception of the additional limitation further comprising increasing a voltage gain of the first output signal or the second output signal from the non-defective one of the first and second MEMS structures to a nominal sensitivity of the MEMS sensor system prior to produce the processed output signal.
However, Chiaburu ‘160 teaches (FIG. 2) increasing (40 and 42) a voltage gain of a first output signal (36) or a second output signal (38) from the non-defective one of the first (32) and second (34) MEMS structures (whichever one or both is presently non-defective) to a nominal sensitivity of the MEMS sensor system (22) prior to produce the processed output signal (26) ([0011, 0013, 0015]) to condition said first and second output signals ([0015]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have practiced the method of Bilbao de Mendizabal ‘586 further comprising increasing a voltage gain of the first output signal or the second output signal from the non-defective one of the first and second MEMS structures to a nominal sensitivity of the MEMS sensor system prior to produce the processed output signal as taught by Chiaburu ‘160 to condition said first and second output signals.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Muddiman et al. (US Patent 10,567,854) teach fault detection circuits.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher M. Roland whose telephone number is (571)270-1271. The examiner can normally be reached Monday-Friday, 10:00AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on (571)270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.M.R./Examiner, Art Unit 2893                                                                                                                                                                                                        


/HERVE-LOUIS Y ASSOUMAN/Examiner, Art Unit 2826